

	

		II

		109th CONGRESS

		1st Session

		S. 386

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Hagel (for himself,

			 Mr. Alexander, Mr. Craig, and Mrs.

			 Dole) introduced the following bill; which was read twice and

			 referred to the Committee on Foreign

			 Relations

		

		A BILL

		To direct the Secretary of State to carry out activities

		  that promote the adoption of technologies that reduce greenhouse gas intensity

		  in developing countries, while promoting economic development, and for other

		  purposes.

	

	

		

			1.

			Short title

			

				This Act may be cited as the 

						Climate Change Technology Deployment in

			 Developing Countries Act of 2005

					.

			

			2.

			Climate change technology deployment in developing

			 countries

			Title VII of the Global

			 Environmental Protection Assistance Act of 1989 (Public Law 101–240; 103 Stat.

			 2521) is amending by adding at the end the following:

			

				CTechnology

				Deployment in Developing Countries

					731.DefinitionsIn this part:

						(1)Carbon

				sequestrationThe term carbon sequestration means

				the capture of carbon dioxide through terrestrial, geological, biological, or

				other means, which prevents the release of carbon dioxide into the

				atmosphere.

						

							(2)

							Greenhouse gas

							The term greenhouse gas means carbon dioxide,

				methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur

				hexafluoride.

						(3)Greenhouse gas

				intensityThe term greenhouse gas intensity means

				the ratio of greenhouse gas emissions to economic output.

						732.Reduction of

				greenhouse gas intensity

						

							(a)

							Lead agency

							(1)In

				generalThe Department of State shall act as the lead agency for

				integrating into United States foreign policy the goal of reducing greenhouse

				gas intensity in developing countries.

							

								(2)

								Reports

								(A)In

				generalNot later than 180 days after the date of enactment of

				this part and each year thereafter, the Secretary of State shall submit to the

				appropriate authorizing and appropriating committees of Congress a report on

				the 25 developing countries that are the top energy users, including for each

				country a description of—

									

										(i)

										the quantity and types of energy used;

									

										(ii)

										the greenhouse gas intensity of the energy, manufacturing,

				agricultural, and transportation sectors;

									

										(iii)

										the progress of any projects undertaken to reduce greenhouse

				gas intensity;

									

										(iv)

										the potential for further projects to reduce greenhouse gas

				intensity; and

									(v)obstacles to the further reduction of

				greenhouse gas intensity.

									(B)Use

									(i)Initial

				reportThe Secretary of State

				shall use the initial report submitted under subparagraph (A) to establish

				baselines for the developing countries with respect to the information provided

				under clauses (i) and (ii) of that subparagraph.

									(ii)Annual

				reportsThe Secretary of

				State shall use the annual reports submitted under subparagraph (A) to track

				the progress of the developing countries with respect to reducing greenhouse

				gas intensity.

									

							(b)

							Projects

							The Secretary of State, in coordination with Administrator of

				the United States Agency for International Development, shall (directly or

				through agreements with the World Bank, the International Monetary Fund, the

				Overseas Private Investment Corporation, and other development institutions)

				provide assistance to developing countries specifically for projects to reduce

				greenhouse gas intensity, including projects to—

							

								(1)

								leverage, through bilateral agreements, funds for reduction of

				greenhouse gas intensity;

							

								(2)

								increase private investment in projects and activities to

				reduce greenhouse gas intensity; and

							

								(3)

								expedite the deployment of technology to reduce greenhouse gas

				intensity.

							

							(c)

							Focus

							In carrying out the projects, the Secretary of State shall

				focus on—

							

								(1)

								promoting the rule of law, property rights, contract

				protection, and economic freedom; and

							

								(2)

								increasing capacity, infrastructure, and training.

							(d)PriorityIn

				carrying out the projects, the Secretary of State shall give priority to

				projects in the 25 developing countries identified in the report submitted

				under subsection (a)(2)(A).

						733.Technology

				inventory for developing countries

						(a)In

				generalThe Secretary of State, in coordination with the

				Secretary of Energy, shall conduct an inventory of greenhouse gas intensity

				reducing technologies that are developed, or under development, to identify

				technologies that are suitable for transfer to, deployment in, and

				commercialization in the developing countries identified in the report

				submitted under section 732(a)(2)(A).

						(b)ReportNot

				later than 180 days after the completion of the inventory under subsection (a),

				the Secretary of State and the Secretary of Energy shall jointly submit to

				Congress a report that—

							(1)includes the

				results of the completed inventory; and

							(2)identifies

				obstacles to the deployment of the technologies studied.

							

						734.

						Trade-related barriers to export of greenhouse gas intensity

				reducing technologies

						Not later than 180 days

				after the date of enactment of this part, the United States Trade

				Representative shall—

						

							(1)

							identify trade-related barriers maintained by foreign countries

				to the export of greenhouse gas intensity reducing technologies and practices

				from the United States; and

						

							(2)

							negotiate with the foreign countries for the removal of those

				barriers.

						

						735.

						Greenhouse gas intensity reducing technology export

				initiative

						

							(a)

							In general

							There is established an interagency working group to carry out

				a Greenhouse Gas Intensity Reducing Technology Export Initiative to—

							

								(1)

								promote the export of greenhouse gas intensity reducing

				technologies and practices from the United States;

							

								(2)

								identify developing countries that should be designated as

				priority countries for the purpose of exporting greenhouse gas intensity

				reducing technologies and practices, based on the report submitted under

				section 732(a)(2)(A);

							

								(3)

								identify potential barriers to adoption of exported greenhouse

				gas intensity reducing technologies and practices; and

							(4)

								identify previous efforts to export energy technologies to

				learn best practices.

							

							(b)

							Composition

							The working group shall be composed of—

							

								(1)

								the Secretary of State, who shall act as the head of the

				working group;

							(2)the Administrator

				of the United States Agency for International Development;

							

								(3)

								the United States Trade Representative;

							

								(4)

								a designee of the Secretary of Energy; and

							

								(5)

								a designee of the Secretary of Commerce.

							

							(c)

							Performance reviews and reports

							Not later than 180 days after the date of enactment of this

				part and each year thereafter, the interagency working group shall—

							

								(1)

								conduct a performance review of actions taken and results

				achieved by the Federal Government (including each of the agencies represented

				on the interagency working group) to promote the export of greenhouse gas

				intensity reducing technologies and practices from the United States;

				and

							

								(2)

								submit to the appropriate authorizing and appropriating

				committees of Congress a report that describes the results of the performance

				reviews and evaluates progress in promoting the export of greenhouse gas

				intensity reducing technologies and practices from the United States, including

				any recommendations for increasing the export of the technologies and

				practices.

							

						736.

						Technology strategic plan and demonstration projects

						

							(a)

							In general

							The Secretary of State, in coordination with the Secretary of

				Energy and the Administrator of the United States Agency for International

				Development, shall develop a technology strategic plan, and carry out

				demonstration projects, to promote the adoption of technologies and practices

				that reduce greenhouse gas intensity in developing countries.

						

							(b)

							Demonstration projects

							

								(1)

								In general

								The Secretaries and the Administrator shall plan, coordinate,

				and carry out demonstration projects under this section in at least 10 eligible

				countries, as determined by the Secretaries and the Administrator.

							

								(2)

								Eligibility

								A country shall be eligible for assistance under this

				subsection if the Secretaries and the Administrator determine that the country

				has demonstrated a commitment to—

								

									(A)

									just and democratic governance, including—

									

										(i)

										promoting political pluralism, equality, and the rule of

				law;

									

										(ii)

										respecting human and civil rights;

									

										(iii)

										protecting private property rights;

									

										(iv)

										encouraging transparency and accountability of government;

				and

									

										(v)

										combating corruption; and

									

									(B)

									economic freedom, including economic policies that—

									

										(i)

										encourage citizens and firms to participate in global trade and

				international capital markets;

									

										(ii)

										promote private sector growth and the sustainable management of

				natural resources;

									

										(iii)

										strengthen market forces in the economy; and

									

										(iv)

										respect worker rights.

									

								(3)

								Selection

								In determining which eligible countries to provide funding to

				under paragraph (1), the Secretaries and the Administrator shall

				consider—

								

									(A)

									the extent to which the country meets or exceeds the

				eligibility criteria;

								

									(B)

									the opportunity to reduce greenhouse gas intensity in the

				eligible country; and

								(C)the opportunity

				to generate economic growth in the eligible country.

								

								(4)

								Types of projects

								Demonstration projects under this section may include—

								

									(A)

									coal gasification, coal liquefaction, and clean coal

				projects;

								(B)carbon

				sequestration projects;

								

									(C)

									cogeneration technology initiatives;

								

									(D)

									renewable projects; and

								(E)lower emission

				transportation.

								

						737.

						Fellowship and exchange programs

						The Secretary of State, in

				coordination with the Secretary of Energy, the Secretary of Commerce, and the

				Administrator of the Environmental Protection Agency, shall carry out

				fellowship and exchange programs under which officials from developing

				countries visit the United States to acquire expertise and knowledge of best

				practices to reduce greenhouse gas intensity in their countries.

					

						738.

						Authorization of appropriations

						There are authorized to be

				appropriated such sums as are necessary to carry out this part.

					739.Effective

				dateExcept as otherwise

				provided in this part, this part takes effect on October 1, 2005.

					740.Termination of

				authorityThe authority

				provided by this part terminates effective December 31, 2010.

					.

		

